Citation Nr: 0823985	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-30 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated 70 percent disabling.

2.  Entitlement to an effective date prior to August 3, 1999 
for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

Procedural history

The veteran served on active duty in the United States Air 
Force from October 1967 to June 1970.

Service connection for PTSD was awarded in a December 2000 
rating decision; a 70 percent disability rating was assigned, 
effective August 3, 1999.

The veteran presented for a VA examination in July 2004.  
Based on the results of this examination, the RO issued a 
decision in July 2004 which continued the 
70 percent disability rating for service-connected PTSD.  The 
veteran filed a notice of disagreement in regards to the July 
2004 rating decision.  He requested review by a decision 
review officer (DRO).  The DRO conducted a de novo review of 
the claim and confirmed the RO's findings in an August 2005 
statement of the case (SOC).  The appeal was perfected with 
the submission of the veteran's substantive appeal (VA Form 
9) in September 2005, at which time he raised the issue of 
entitlement to an earlier effective date for the initial 
grant of service connection for PTSD.

The RO denied the earlier effective date claim in a February 
2006 rating decision.  The veteran filed a notice of 
disagreement with the February 2006 determination and again 
requested review by a DRO.  The DRO conducted a de novo 
review of the claim and confirmed the RO's findings in a May 
2006 SOC.  The appeal as to the earlier effective date claim 
was perfected with the submission of the veteran's VA Form 9 
in June 2006.

In June 2008 the veteran presented sworn testimony during a 
personal hearing in Washington, D.C. which was chaired by the 
undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

Issues not on appeal

One issue previously on appeal, whether the veteran is 
competent to handle VA funds, was recently resolved in the 
veteran's favor at the RO.  Although no copy of that decision 
appears in the claims folder, the veteran has testified that 
the issue was resolved by the RO.  See the June 2008 hearing 
transcript, page 3.  Since the claim was granted, the appeal 
as to that issue has become moot.    

During his personal hearing the veteran raised the issue of 
entitlement to service connection for type II diabetes 
mellitus due to herbicide exposure.  
See the June 2008 hearing transcript, page 7.  That issue has 
not yet been addressed by the RO, and it is referred to the 
RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The veteran's PTSD is currently manifested by nightmares, 
flashbacks, psychic numbing, irritability and hypervigilance; 
there is no evidence of gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

2.  A claim for entitlement to non service-connected pension 
benefits was received on August 3, 1999.

3.  In a December 2000 decision, the RO granted service 
connection for PTSD, assigning an effective date of August 3, 
1999.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
veteran's service-connected PTSD are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9411 
(2007).

2.  The criteria for an effective date earlier than August 3, 
1999 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected PTSD, which is currently evaluated 70 
percent disabling, as well as an earlier effective date for 
the award of service connection for PTSD.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  
Crucially, the veteran was generally informed of VA's duty to 
assist him in the development of his claims and advised of 
the provisions relating to the VCAA in a letter from the RO 
dated November 7, 2005.  Specifically, the veteran was 
advised in the letter that VA is responsible for obtaining 
records from any Federal agency, to include military records, 
outpatient records from VA treatment facilities and records 
from the Social Security Administration.  The November 2005 
VCAA letter further indicated that a VA examination would be 
scheduled if necessary to adjudicate his claims.  With 
respect to private treatment records, the letter informed the 
veteran that VA would make reasonable efforts to obtain 
relevant private records.  Copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, were 
included with the letter, and the veteran was asked to 
complete this release for each private healthcare provider so 
that VA could obtain these records on his behalf.  

The November 2005 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It is your 
responsibility to make sure that we receive all requested 
records that are not in the possession of a Federal 
department or agency" [Emphasis as in the original letter].  

The November 2005 VCAA letter also specifically requested of 
the veteran: "If you have any additional information or 
evidence or information that you think will support your 
claim[s], please let us know.  If you have any evidence in 
your possession that pertains to your claim[s], please send 
it to us."  This request complies with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b) in that the RO informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

The veteran was not provided notice of the VCAA prior to the 
initial adjudication of his increased rating claim in July 
2004.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
the veteran was provided with VCAA notice through the 
November 2005 VCAA letter, and his increased rating claim was 
readjudicated in the May 2006 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
increased rating claim on the merits.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.   

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was not informed of the 
relevant law and regulations pertaining to his claims to 
include as contemplated in the recent Dingess and Vazquez 
decisions.  However, the essential fairness of the 
adjudication was not affected because the veteran had actual 
knowledge of what was necessary to substantiate his claims.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran and his representative have submitted argument which 
specifically listed the evidentiary criteria for a 100 
percent disabling rating for the veteran's service-connected 
PTSD, and made specific argument as to how the veteran's PTSD 
had increased in severity and the effect that increase had on 
the veteran's employment and daily life.  See, e.g., the 
September 4, 2005 substantive appeal and the June 3, 2008 
Informal Hearing Presentation, pages 2-4.  The veteran's 
representative has also submitted argument indicating that 
the effective date for the veteran's grant of PTSD should go 
back to the date he filed a claim.  

Moreover, both the veteran and his representative discussed 
the reasons the veteran met the evidentiary burdens necessary 
to allow for the grant of his claims during the June 2008 
hearing.  It is therefore clear that the veteran was or 
should have been aware of the applicable schedular 
standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Dingess and Vazquez-Flores.  

In any event, no VCAA notice is necessary for the earlier 
effective date claim because, as is more thoroughly explained 
below, the outcome of that claim depends exclusively on 
documents which are already contained in the veteran's VA 
claims folder.  The Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  No additional development could alter 
the evidentiary or procedural posture of the earlier 
effective date claim.  In the absence of potential additional 
evidence, no notice is necessary.  See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant]. 

Finally, the Board further notes that neither the veteran or 
his representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz, 
supra.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence which is already in 
the claims folder, which will be discussed below, and there 
is no indication that any relevant evidence is missing from 
the claims folder.
  

As for the increased rating claim, reports of VA treatment of 
the veteran as well as a March 2006 VA field examination 
report have been associated with the claims folder.  
Additionally, the veteran was afforded VA psychiatric 
examinations in July 2004 and October 2005.

The veteran's representative argues that the October 2005 VA 
examination report is "outdated" and "too old for adequate 
evaluation," and that the evidence demonstrates the 
veteran's service-connected PTSD has worsened since his last 
VA examination.  See, e.g., the June 2008 hearing transcript, 
page 4; see also the June 3, 2008 Informal Hearing 
Presentation, page 4.  The Court has specifically held that 
the mere passage of time does not trigger VA's duty to 
provide an additional medical examination.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-3 (2007).  Moreover, as 
detailed further in the analysis, VA outpatient records dated 
after the October 2005 VA examination indicate the veteran's 
PTSD symptomatology has remained unchanged.  Accordingly, 
under the circumstances of this case, a more contemporaneous 
VA examination is not warranted.  As the Court has stated, 
VA's "duty to assist is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support the claim."  See 
Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992); see also 
Counts v. Brown, 6 Vet.App. 473, 478-79 (1994).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has been ably represented by his service organization.  As 
noted in the Introduction, he testified at a personal hearing 
which was chaired by  the undersigned in June 2008.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated 70 percent 
disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.	

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV 
for rating purposes].

Analysis

Assignment of diagnostic code

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
9411.

Schedular rating

As noted above, the veteran's service-connected PTSD is 
currently rated 70 percent disabling.  The Board has reviewed 
the evidence in order to determine whether the criteria for 
the assignment of a 100 percent disability rating have been 
met or approximated.

There is no evidence of gross impairment to thought processes 
and communication.  Both the July 2004 and October 2005 VA 
examiners indicated that the veteran exhibited no evidence of 
gross intellectual deficits and offered "coherent, rational, 
and relevant" responses to the questions posed to him.

The record further demonstrates that the veteran's thought 
and communication skills are of a level that allows him to 
care for himself, assist with the care of his three teenage 
daughters and attend church on Sunday.  In a May 2005 
outpatient record from the VA Medical Center (VAMC) in St. 
Cloud, the veteran indicated that he had just purchased a 
home and kept himself busy with gardening and housework.  His 
record is replete with VAMC outpatient treatment records for 
other physical ailments where he clearly and cogently informs 
his health care providers of his problems.  Based on this 
evidence, the Board finds there is no indication of gross 
impairment to thought processes and/or communication in the 
record.

There is also no evidence of persistent delusions or 
hallucinations or grossly inappropriate behavior.  A March 
2006 VAMC outpatient note indicated the veteran evidenced no 
hallucinations or delusions.  The veteran reported during the 
October 2005 VA examination that he occasionally heard a 
voice say "what?" and thought someone was talking to him; 
however, upon mental status examination the examiner found 
"no evidence of any psychosis."  Additionally, the July 
2004 VA examiner found "no evidence of hallucinations, 
delusions, or other signs of psychosis."  No inappropriate 
behavior was noted at either the July 2004 or October 2005 VA 
psychiatric examinations.  

Nor is there a persistent danger of the veteran hurting 
himself or others or disorientation of time and place.  At 
the time of the July 2004 VA examination, the veteran 
reported suicidal thoughts, but he did not indicate any plan 
or intent.  However, these thoughts have since resolved, as 
demonstrated in his denial of suicidal "thoughts, plan, or 
intent" at time of the October 2005 VA examination and 
denial of suicidal or homicidal thoughts in a March 2006 VA 
outpatient record.  Accordingly, despite occasional thoughts 
of suicide which appear to have resolved, there is absolutely 
no evidence that the veteran is in persistent danger of 
hurting himself or others. 

As for other possible evidence of gross impairment of thought 
processes or any other symptomatology indicative of total 
impairment due to PTSD, the veteran has been found to be 
alert and oriented at all times, including both VA 
examinations.  Memory loss for names of close relatives, the 
veteran's own name and the like is not noted in the record, 
and the March 2006 Field Examination report specifically 
indicated that the veteran was able to perform activities of 
daily living.  The records indicate the veteran was groomed 
and appropriately dressed despite his contentions to the 
contrary.  See the June 2008 hearing transcript, page 9; see 
also the September 2005 substantive appeal.

The veteran's lowest GAF score of record was a 52 (during the 
October 2005 VA examination), which is indicative of moderate 
symptoms.  Although a GAF score alone is not a basis for 
assigning a disability rating, the GAF score of 52 appears to 
be congruent with the other evidence of record, which does 
not indicate that a level of pathology consistent with the 
assignment of a 100 percent rating exists. 

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's PTSD most 
closely approximates that associated with the currently 
assigned 70 percent evaluation.  An increased schedular 
rating is therefore denied.  



Hart considerations

The veteran's PTSD has been rated 70 percent disabling since 
the ate of service connection, August 3, 1999.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The veteran did not in fact a formal claim for an increased 
disability rating for his service-connected PTSD; instead, an 
informal claim for an increased rating was implied based on 
the veteran's presentation for a VA psychiatric examination 
on July 8, 2004.  See 38 C.F.R. § 3.157(b)(1) (2007) [the 
date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought].  In this case, 
therefore, the relevant time period is from July 8, 2003 to 
the present.

The relevant evidence of record includes the July 2004 and 
October 2005 VA examination reports, and the veteran sought 
VA outpatient treatment for his PTSD a handful of times from 
January 2005 to February 2007.  However, there is no evidence 
in these records to support a finding that the veteran's PTSD 
was more or less severe during the appeal period under 
consideration

Thus, the Board finds that the evidence of record supports a 
conclusion that the veteran's PTSD was not worse than the 
currently assigned 70 percent disability rating at any time 
during the entire period.  Staged ratings are therefore no 
appropriate.

Extraschedular rating consideration

The veteran's representative recently raised the issue of the 
veteran's entitlement to an extraschedular evaluation for his 
service-connected PTSD.  See the June 2008 hearing 
transcript, page 4.  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance. 
See also VAOPGCPREC 6-96.  However, the Board can address the 
matter of referral of this matter to appropriate VA 
officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Thun v. Peake, 21 Vet. App. 111 (2008); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 
See 38 C.F.R. 3.321(b)(1) (2007).

The Board has not identified an exceptional or unusual 
disability picture due to PTSD, and neither has the veteran 
or his representative.  

With respect to frequent hospitalizations, the veteran has 
specifically indicated that he had not been hospitalized for 
any psychiatric problems since 2000. 

Concerning marked interference with employment, the July 2004 
examination indicated that the veteran has been unemployed 
since 2000; the record reflects that he is in receipt of a 
total rating based on individual unemployability (TDIU) since 
September 1, 2000.  In essence, the veteran is already 
compensated for his unemployability due to PTSD, which is his 
only service-connected disability.  There is no evidence that 
the veteran is occupationally impaired because of his 
service-connected PTSD beyond the level contemplated in the 
assigned disability rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is a recognition that industrial capabilities are 
impaired].

For these reasons, the Board has determined that referral of 
the veteran's service-connected PTSD for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 70 
percent is not warranted for the veteran's service-connected 
PTSD.  The benefit sought on appeal is accordingly denied.

2.  Entitlement to an effective date prior to August 3, 1999 
for the grant of service connection for PTSD.

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 
38 C.F.R. § 3.400 (2007).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2007).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007).

Analysis

The RO has assigned an effective date of August 3, 1999 for 
service connection for PTSD, based on the veteran's filing a 
claim for non service-connected pension benefits on that 
date.  The veteran seeks an earlier effective date, in 
essence contending that his initial claim for "dizzy 
spells" which was filed on July 1970 should be deemed to be 
a claim for service connection for PTSD.  See the June 2008 
hearing transcript, pages 4-5.  He therefore seeks service 
connection as of the day after he left military service.  See 
38 C.F.R. § 3.400(b) [if a claim was filed within one year 
after the veteran's separation from service on June 21, 1970, 
service connection could be granted as of June 22, 1970, the 
day immediately following separation].  

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date of August 3, 
1999 is the earliest effective date assignable for service 
connection for PTSD as a matter of law.

As has been discussed in the law and regulations section 
above, the assignment of an effective date for service 
connection is in essence governed by the date of filing with 
VA of a claim therefor.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  
The Board's inquiry thus is limited by operation of law to 
whether a claim for entitlement to service connection for 
PSTD was filed after the veteran left military service, June 
21, 1970 and before the current effective date of the award 
in question, August 3, 1999.  

The Board has carefully reviewed the record and can identify 
no communication from the veteran which may be considered to 
be a claim of entitlement to service connection for PTSD 
prior to the claim received on August 3, 1999.  See Servello 
v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].  Indeed, the 
veteran's representative has conceded that the veteran did 
not file a claim for entitlement to service connection for 
PTSD prior to August 3, 1999.  See the June 3, 2008 Informal 
Hearing Presentation, page 5.  

Instead, the veteran argues that the effective date of 
service connection for PTSD should be the date the veteran 
first filed his claim of entitlement to service connection 
for a "dizzy spells" in July 1970.  In essence, the veteran 
contends that the original claim for "dizzy spells" (which 
after neurological consultation was diagnosed as an immature 
personality disorder) in 1970 was ultimately granted by the 
RO in 2000 in the form of service connection for PTSD, and 
that service connection for PTSD should thus go back to 1970.

However, entitlement to service connection for PTSD was not 
claimed by the veteran at that time.  Indeed, PTSD was not 
added to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- III) until 1980, and PTSD was not added to 
the VA Schedule for Rating Disabilities (Diagnostic Code 
9411) until April 11, 1980.  See VAOPGCPREC 26-97.

Thus, the veteran in essence contends that there is only one 
claim, dating from 1970 and encompassing any and all 
psychiatric disabilities, even PTSD, which was not diagnosed 
until many years later.  However, this contention is contrary 
to relevant  jurisprudence.  The Court has specifically held 
that a claim for service connection for PTSD is a new and 
different claim than a claim for a nervous condition.  
See Patton v. West, 12 Vet. App. 272 (1999) [the Court held 
that the Board correctly reviewed the appellant's PTSD claim 
as an original claim, and not a claim to reopen a prior 
denial of service connection for a nervous condition]; see 
also Samuels v. West, 11 Vet. App. 433 (1998) [a request to 
reopen a nervous disorder claim and a claim for PTSD are not 
the same claim].

Moreover, the United States Court of Appeals for the Federal 
Circuit has taken exactly the same position.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996) [a claim based on the 
diagnosis of a new mental disorder constitutes a new claim 
when the new disorder had not been diagnosed and considered 
at the time of the prior decision].

In short, based on the judicial precedent cited by the Board 
immediately above, the 1970 claim cannot be considered to be 
a claim for PTSD.  Therefore, an effective date for the award 
of service connection for PTSD cannot be based on that claim.  

The Board observes in passing that even if the original claim 
in July 1970 may somehow be construed as a claim for service 
connection for PTSD (and as explained above the Board finds 
that such is manifestly not the case), that claim was finally 
denied in an August 1970 RO rating decision (the "dizzy 
spells" being characterized as an immature personality).  
The veteran was notified of that decision and of his appeal 
rights by letter dated August 7, 1970; he did not appeal.  

The veteran's representative argues that the August 1970 
denial was due to the veteran's dishonorable discharge, which 
was eventually upgraded to honorable in 1978, and that the 
1978 upgrade should allow for the grant of an earlier 
effective date.  See the June 2008 hearing transcript, pages 
5-6.  The Board notes, however, that the August 1970 denial 
was solely based on the fact the veteran evidenced a 
personality disorder, which is not considered a disability 
for VA purposes. 
See 38 C.F.R. § 3.303, 4.9, 4.127.   No mention of the 
veteran's discharge status was made at the time.  
Accordingly, this argument is without merit.

The Board has identified no communication by or on behalf of 
the veteran until August 1999 which may be considered to be a 
claim, formal or informal for PTSD.
The initial claim of entitlement to service connection for 
PTSD, which was ultimately granted, was filed on August 3, 
1999.  August 3, 1999 was therefore correctly assigned as the 
effective date.  See 38 C.F.R. § 3.400 (2007). 

The veteran has testified that he filed a claim for "Agent 
Orange" in 1982 and he was told that he had PTSD at the 
time.  See the June 2008 hearing transcript, page 13.  
However, there is no indication in the record that such claim 
was in fact filed. 

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  See United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In 
Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the 
Court found that the presumption of regularity applied to VA.  
The Court found that the presumption of regularity supports 
the official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties.  See also 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

In this case, although the Board has considered the veteran's 
somewhat vague testimony that he filed an initial claim of 
entitlement to service connection for PTSD in 1982, such 
testimony, alone, is insufficient to rebut the presumption of 
administrative regularity.

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends that he evidenced PTSD 
long before he filed his claim for PTSD, and he should be 
compensated therefore.  However, the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. 
§§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board has decided this case based 
on its application of this law to the pertinent facts.

In summary, based on the evidence of record, the Board finds 
the preponderance of the evidence is against the claim for 
entitlement to an effective date earlier than August 3, 1999 
for the grant of service connection for PTSD.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected PTSD is denied.

Entitlement to an effective date prior to August 3, 1999 for 
the grant of service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


